

	

		II

		109th CONGRESS

		1st Session

		S. 854

		IN THE SENATE OF THE UNITED STATES

		

			April 20, 2005

			Mr. Feingold introduced

			 the following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To require labeling of raw agricultural forms of ginseng,

		  including the country of harvest, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Ginseng Harvest Labeling Act of

			 2005.

		2.Disclosure of

			 country of harvestThe

			 Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) is amended by

			 adding at the end the following:

			

				EGinseng

					291.Disclosure of

				country of harvest

						(a)Definition of

				ginsengIn this section, the term ginseng means an

				herb or herbal ingredient that—

							(1)is derived from a

				plant classified within the genus Panax; and

							(2)is offered for

				sale as a raw agricultural commodity in any form intended to be used in or as a

				food or dietary supplement under the name of ginseng.

							(b)Disclosure

							(1)In

				generalA person that offers ginseng for sale as a raw

				agricultural commodity shall disclose to potential purchasers the country of

				harvest of the ginseng.

							(2)ImportationA

				person that imports ginseng into the United States shall disclose the country

				of harvest of the ginseng at the point of entry of the United States, in

				accordance with section 304 of the Tariff Act of

				1930 (19

				U.S.C. 1304).

							(c)Manner of

				disclosure

							(1)In

				generalThe disclosure required by subsection (b) shall be

				provided to potential purchasers by means of a label, stamp, mark, placard, or

				other clear and visible sign on the ginseng or on the package, display, holding

				unit, or bin containing the ginseng.

							(2)RetailersA

				retailer of ginseng shall—

								(A)retain disclosure

				provided under subsection (b); and

								(B)provide

				disclosure to a retail purchaser of the raw agricultural commodity.

								(3)RegulationsThe

				Secretary of Agriculture shall by regulation prescribe with specificity the

				manner in which disclosure shall be made in transactions at wholesale or retail

				(including transactions by mail, telephone, or Internet or in retail

				stores).

							(d)Failure to

				discloseThe Secretary of Agriculture may impose on a person that

				fails to comply with subsection (b) a civil penalty of not more than—

							(1)$1,000 for the

				first day on which the failure to disclose occurs; and

							(2)$250 for each day

				on which the failure to disclose

				continues.

							.

		3.Effective

			 dateThis Act and the

			 amendments made by this Act take effect on the date that is 180 days after the

			 date of enactment of this Act.

		

